 Case 1:18-cr-00538-MKB Document 38 Filed 07/14/20 Page 1 of 2 PageID #: 199




                                                              July 14, 2020

VIA ECF
The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Ng Chong Hwa a.k.a Roger Ng, 18 Cr. 538 (MKB)

Dear Judge Brodie:

       We represent Roger Ng in the above-referenced case and write jointly with the government
to request an adjournment of the status conference scheduled for tomorrow, July 15, 2020.

         During the June 4, 2020, status conference, counsel stated that the defendant may ask this
Court for a November 2020 trial date depending on the July COVID-19 travel guidelines.
However, as of now, Malaysia is not opening its border until at least September 2020. Accordingly,
both the defendant and the government agree that we cannot go forward with the trial at any time
earlier than the currently scheduled January 2021 trial date. In light of the January trial date, the
defendant and government intend to propose a briefing schedule to the Court by the end of July.
 Case 1:18-cr-00538-MKB Document 38 Filed 07/14/20 Page 2 of 2 PageID #: 200




       This case has already been deemed complex and the parties agree that time should be
excluded under the Speedy Trial Act between July 15, 2020, and the next conference date. We
thank the Court for its attention to this matter.

                                                       Sincerely,



                                                       Marc A. Agnifilo, Esq., Of Counsel
                                                       Teny R. Geragos, Esq.
                                                       Jacob Kaplan, Esq.

cc:   All Counsel (via ECF)




                                            2
